Citation Nr: 0124314	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  00-20 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from January 24, 1945, to July 
13, 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a RO rating decision entered in July 1999, 
which denied service connection for degenerative joint 
disease of the lumbar spine, hearing loss, and tinnitus.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (Act), Pub. L. No. 
106-475, 114 Stat. 2096, et seq. (2000) which made 
significant changes in the law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  VA has 
promulgated regulations to implement the provisions of the 
new law.  66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The new law is applicable to all claims filed on 
or after the date of the Act, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (West Supp. 2001); see also Holliday v. Principi, 
14 Vet. App. 280 (2001).  The changes include an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and the elimination of the concept of a well-grounded claim.  
Further, the changes redefine the obligations of VA with 
respect to the duty to assist, including the requirement that 
the RO make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate the claim, upon receipt of 
a substantially complete application for benefits.  66 Fed. 
Reg. 45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

The veteran contends that he injured his back and sustained a 
loss of hearing acuity during military service when a five-
inch gun he was standing near misfired, knocking him down and 
leaving him temporarily deaf, followed by ringing in his 
ears.  

Service medical records show no complaints of, or treatment 
for, back or hearing problems.  The separation physical 
report notes no abnormalities-his spine was considered 
normal and no disease or defect of the ears was found.  No 
loss of hearing acuity was found on testing.  Private medical 
records reflect that the veteran was treated for a back 
disorder as early as February 1980.  Treatment records at 
that time revealed marked reduction in range of motion, 
limited lateral flexion and extension, and point tenderness 
over the L-4, 5 and both sacroiliac joints.  The examiner 
noted an impression of chronic degenerative joint disease, 
probably ankylosing spondylitis.  The record notes a previous 
consult with a Dr. Grelier.  Numerous treatment records show 
treatment through 1997 for back pain.  Records dated in May 
1996, June 1992, October 1990, December 1989, and December 
1988 refer to ankylosing spondylitis of the entire spine.

The veteran appeared at a Board hearing in July 2001.  He 
testified that his present back and hearing disorders 
resulted from a 1946 incident aboard the USS Davison DMS 37, 
during which a five-inch gun misfired.  The veteran states 
that he was a lookout and consequently was near a five-inch 
gun when the gun mistakenly fired a shell over the right wing 
of the ship's bridge.  He remembered the flash from the 
muzzle, and the packing from behind the projectile hitting 
him and the Captain.  He further related that both he and the 
Captain were knocked down on the deck.  His back started 
hurting immediately.  He indicated that he could not hear for 
a time thereafter.  The veteran testified that he experienced 
worsening back problems and ringing in the ears from that 
time to the present.  

During the hearing, the veteran also reported that he had 
been seen by a VA arthritic specialist at the Birmingham VA 
medical center (MC) within the previous couple of years.  The 
veteran relates that that doctor advised him that he had the 
worst back problem he had ever seen.  He indicated that a Dr. 
Abernathy in Alabaster had treated him.  The veteran also 
testified that he was granted a complete disability in 1961 
by the Social Security Administration.  Since none of these 
records has been obtained, attempts should be made to acquire 
any relevant evidence that may be held by these sources.  

VA examination reports dated in April 1999 show a diagnosis 
of normal hearing acuity in the right ear, but moderately 
severe high frequency sensorineural hearing loss in the left 
ear.  Specifically, the puretone thresholds for the left ear 
were:  20 decibels at 500 Hertz; 25 decibels at 1000 Hertz; 
20 decibels at 2000 Hertz; 55 decibels at 3000 Hertz; and 65 
decibels at 4000 Hertz.  See 38 C.F.R. § 3.385 (2001) (when 
thresholds are 26 decibels or greater at 500, 1000, 2000, 
3000, or 4000 Hertz, impaired hearing is shown).  With 
respect to the back disorder, a VA examiner diagnosed 
degenerative joint disease of the lumbosacral spine with loss 
of function due to pain.  The examiner did not render an 
opinion as to nexus.  In order to fulfill VA's duty to assist 
such opinion evidence should be sought.

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
as implemented by the newly promulgated 
VA regulations, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) and 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.159 and 
3.326(a)) are fully satisfied. 

2.  The development action should include 
asking the appellant to furnish any 
additional information and lay or medical 
evidence as to past treatment for hearing 
loss, tinnitus or back disorders, that is 
not already part of the record.  The RO 
should assist the appellant in obtaining 
such evidence and should contact any 
identified caregivers to obtain relevant 
records.  The RO should ask the veteran 
to provide information to assist in 
obtaining relevant records from Dr. 
Abernathy, Dr. Grelier, and the Social 
Security Administration (relating to 
granting the veteran disability benefits 
in 1961).  Further, the RO should request 
all records of treatment of the veteran 
for the claimed disorders from the 
Birmingham VAMC.  Any additional evidence 
received through these development 
efforts should be associated with the 
claims folder.

3.  After the above-requested 
development is completed, the veteran 
should be scheduled for VA 
examinations.  The examiners should 
review the claims folder and a copy of 
this remand before examining the 
veteran.  The examiner who evaluates 
the veteran's back should provide an 
opinion as to the medical probabilities 
that any current disorder of the back 
is attributable to the veteran's 
military service, including the 1946 
injury about which the veteran 
testified.  The examiner who evaluates 
the veteran's hearing should provide an 
opinion as to the medical probabilities 
that loss of hearing acuity or tinnitus 
is attributable to the veteran's 
military service, including in-service 
noise exposure about which the veteran 
testified.  Each examiner's opinion 
should be explained in the context of 
the entire record, especially the 
veteran's service medical records.  

4.  The RO should ensure that the 
examiners' reports comply with this 
remand.  If any report is insufficient, 
the RO should return it to the examiner 
with instructions to take necessary 
corrective action. 

5.  The RO should undertake any 
additional evidentiary development 
suggested by the evidence obtained as a 
result of the request above.  After all 
notice requirements have been satisfied, 
and the duty to assist has been 
fulfilled, the RO should re-adjudicate 
the claims of service connection.  If any 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued that addresses all the relevant 
evidence.  

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2001).




